Citation Nr: 0121952	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  97-33 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) due to herbicide exposure.

2.  Entitlement to service connection for hepatitis due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision of the RO which 
denied the veteran's claims of service connection for PCT and 
hepatitis, both claimed as due to herbicide exposure.  In a 
December 1999 decision, the Board denied each claim of 
service connection as not well grounded.  Thereafter, the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2000, the veteran's 
attorney and VA's General Counsel filed a joint motion to 
vacate the Board's December 1999 decision.  In December 2000, 
the Court granted the joint motion and remanded the case to 
the Board for re-adjudication.


REMAND

As noted in the joint motion to vacate, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).  

Because of the instruction in the Court's December 2000 
order, and in light of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change in the law requires that notice 
be provided to a claimant as to what is required for a claim 
to be successful, and may require multiple notices during the 
pendency of the adjudication process.  Holliday, 14 Vet. App. 
at 289.  In the case of Holliday v. Principi, it was noted 
that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Id.  Indeed, the Court noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the new requirements had 
universal application.  Holliday, 14 Vet. App. at 288, 289-
290.  In order to ensure that the veteran in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, a remand is 
required.  

The veteran claims that his PCT and hepatitis arose as a 
result of exposure to herbicides when he served in the 
Republic of Vietnam, which service ended in 1972.  The 
veteran's service medical records, including a July 1974 
separation examination, reveal no complaints, diagnoses, 
and/or treatment for PCT or PCT-like symptoms, or hepatitis 
or hepatitis-like symptoms. 

As to the veteran's claim for PCT, while records prepared as 
early as 1980 show the veteran's complaints, diagnoses, 
and/or treatment for a skin rash, blisters, small skin 
ulcers, and/or lesions on the hands and/or face, as well 
abdominal pain variously diagnosed (see private treatment 
records dated in May 1980 and July 1981, and VA treatment 
records dated in February 1990, June 1990, and July 1990), 
the first post-service diagnosis of PCT does not appear in 
the record until July 1990.  See VA treatment record dated in 
July 1990.  Thereafter, treatment records show the veteran's 
continued complaints, diagnoses, and/or treatment for PCT-
like symptoms, including skin problems and abdominal pain.  
See VA treatment records dated in September 1990, October 
1990, November 1990, December 1990, and January 1991; 
incarceration treatment records dated in August 1991, 
September 1991, October 1991, November 1991, January 1992, 
February 1992, April 1992, July 1992, and July 1993; VA 
examination report dated in September 1993; and photographs 
dated in August 1990 (the photographs showed that the 
veteran's hands had blisters and skin discoloration).  The 
foregoing records also included a diagnosis of PCT.  See VA 
treatment records dated in December 1990, January 1991, 
September 1990, and October 1990; VA examination report dated 
in September 1993; and incarceration treatment record dated 
in July 1993.

Similarly, while post-service treatment records have referred 
to elevated liver enzymes (see VA treatment record dated in 
October 1990), the first post-service diagnosis of hepatitis 
does not appear in the record until December 1990.  
Specifically, a December 1990 VA treatment record shows a 
diagnosis of viral hepatitis.  Thereafter, treatment records 
indicate that the veteran had both Hepatitis C (see VA 
treatment records dated in December 1990 and January 1991, 
and incarceration treatment record dated in July 1993) and 
Hepatitis B (see incarceration treatment record dated in 
December 1993).

Interestingly, incarceration treatment records also include 
an April 1988 record which shows that the veteran did not 
have hepatitis, an August 1991 liver ultrasound which 
revealed that his liver was within normal limits, and 
December 1993 hepatitis tests which were negative for 
Hepatitis A and C.  Moreover, the examiner at the veteran's 
September 1993 VA examination only reported that the veteran 
had a history of hepatitis, not that he had hepatitis.

As noted above, the record shows that PCT was first diagnosed 
in July 1990 and hepatitis was first diagnosed in December 
1990.  However, no medical opinion has been provided on the 
question of whether the veteran has PCT that is related to 
his military service, or was evident to a compensable degree 
within one year of in-service exposure to a herbicide.  There 
is also no medical opinion of record on the question of 
whether the veteran has hepatitis that is related to his 
military service.  In this regard, the Board finds that 
further evidentiary development is necessary to obtain more 
definitive evidence on these points.  Therefore, to satisfy 
VA's duty to assist, additional medical evidence must be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Specifically, the Board 
finds that a medical diagnosis and nexus opinion is required 
from an expert who has reviewed the entire claims file, 
including all of the veteran's service medical records, 
something that has not yet been done.  38 C.F.R. § 19.9 
(2000).

To ensure that VA satisfies its duty to assist, and to ensure 
full compliance with the order of the Court, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
PCT or hepatitis that has not already 
been made part of the record.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should schedule the veteran 
for appropriate VA examination(s) to 
determine if he currently has any PCT or 
hepatitis attributable to military 
service.  The claims folder, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by the 
examiner(s) in conjunction with the 
examinations.  All necessary tests and 
studies should be performed.  The 
examiner(s) should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed PCT originated in 
military service or was evident to a 
compensable degree within one year of in-
service exposure to a herbicide.  The 
examiner(s) should also provide an 
opinion as to the medical probabilities 
that any currently diagnosed hepatitis 
originated in military service or is 
traceable to problems coincident with 
service.  If hepatitis is diagnosed, the 
examiner must establish the type of 
hepatitis.  The rationale for the 
opinions by the examiner(s) should be set 
forth in detail.  

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Following completion of any 
additional development required by the 
Veterans Claims Assistance Act of 2000, 
the RO should adjudicate the claims in 
accordance with all applicable laws and 
regulations, including the Veterans 
Claims Assistance Act of 2000 and any 
implementing regulations.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with the 
order of the Court.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


